DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 3/5/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. “Ouchi” US 2014/0295909 in view of Kela et al. “Kela” US 2013/0010706 and further in view of Ouchi US 2015/0043465 “Ouchi-2”.

Regarding claims 1 and 8, Ouchi teaches a method and UE comprising:
a receiver configured to receive: a configuration for a first set and a second set of parameter values, (the power is calculated using parameter configurations including a first and second configuration; Paragraph 327),
a downlink control information (DCI) format that schedules a transmission of a physical uplink shared channel (PUSCH) to a reception point of a cell (DCI is used to schedule the PUSCH; Paragraphs 320-321); 
wherein the DCI format includes a field with a value indicating either the first set or the second set of parameter values (fields in the DCI format dictate the first or second configurations with regards to SRS and power computations; Paragraphs 205, 304, 370, and 372 see also Figures 35 and 36);
a processor configured to compute a power for the PUSCH transmission using either the first set or the second set of parameter values based on a value of a field in the DCI format to a reception point of a cell (based on the DCI format, the PUSCH is scheduled and the power is calculated; Paragraphs 320-321.  Further, the power is computed using the first or second parameter; Paragraph 327); and 
a transmitter configured to transmit the PUSCH with the power for the PUSCH transmission to a reception point of a cell (the PUSCH power is transmitted; S411 (Figure 4 and Paragraph 101).
Ouchi does not expressly disclose both the first set and second set of parameter values correspond to a reception point of a cell and the nominal power parameter.  However, Kela teaches the base station sends TPC commands in DCI (i.e. first and 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ouchi to include the parameters relate to a reception point of a cell as taught by Kela.
	One would be motivated to make the modification such that transmission power can be properly computed between a UE and a base station as taught by Kela; Paragraphs 133 and 136-141, see also Figures 1 and 4).
The prior art does not expressly disclose the idea of multiple Po_PUSCH values and indicating which of them to use.  However, Ouchi-2 teaches that a higher layer processing unit sets a transmission power for the PUSCH based on a first parameter setting or a second parameter setting; Paragraph 224, see also claim 13. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a parameter indicting which power value to use as taught by Ouchi-2.
One would be motivated to make the modification such that the system can make the nominal power of a PUSCH have different values as taught by Ouchi-2; Paragraph 224.

Regarding claims 2 and 9, Ouchi teaches receiving a configuration for first and second values for a parameter x associated with path-loss (Paragraphs 325-328 teach 
The prior art does not expressly disclose the idea of computer power values based on a value indicated in the first field.  However, Ouchi-2 teaches computing power for the PUSCH transmission based on a value indicated in a field (Paragraph 106 and 136-137 which disclose calculating UL transmission power based on variables). 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include computing power based on a variable x as taught by Ouchi-2.
One would be motivated to make the modification such that the system properly compute the uplink transmission power based on various equations/parameters as taught by Ouchi-2; Paragraph 136-137.

Regarding claims 3 and 10, the prior art does not expressly disclose the idea of multiple Po_PUSCH values wherein the interference levels are different based on the first and second power values which are dependent on the Po_PUSCH.  However, Ouchi-2 teaches that a higher layer processing unit sets a transmission power for the PUSCH based on a first parameter setting or a second parameter setting; Paragraph 224, see also claim 13.  Further, Paragraphs 233-236 teaches that the plurality of parameter settings relating to uplink power control for one terminal reduces/suppresses interferences with other terminals and compensate for high path loss.  As the multiple 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a parameter indicting which power value to use which causes the interference to the reception point to be different as taught by Ouchi-2.
One would be motivated to make the modification such that the system can make the nominal power of a PUSCH have different values as taught by Ouchi-2; Paragraph 224.

Regarding claims 4 and 11, Ouchi teaches the field value in the DCI is also a value for a parameter of the PUSCH other than the power of the PUSCH transmission (the DCI format is also used to determine the pathloss (parameter for a value other than PUSCH power; Paragraph 328).

Regarding claims 5 and 12, Ouchi teaches receiving: 
a configuration for first and second accumulation states of transmit power control (TPC) command values, wherein one of the two accumulation states is used for computing the power for the PUSCH transmission based on the field value and a TPC command field value in the DCI format (in a first state, a DCI is detected and the UE can determine the TPC command.  Further, the TPC is part of an accumulated or absolute state; Paragraph 372); and 


Regarding claims 6 and 13, Ouchi teaches an initial value for the second state of TPC command values is a current value of the first state of TPC command values (Figure 36a shows TPC command field 1 has an accumulated value of 0 (i.e. current value of first state) and Figure 36b shows TPC command field 2 (i.e. second accumulation state) has a value of 0, thus the value of the second state is the same as the current value of the first).

Regarding claim 15, Ouchi teaches a base station (Figure 1) comprising:
a transmitter configured to transmit: a configuration for a first set and a second set of parameter values (the UL power is calculated using parameter configurations which include a first and second parameter configuration; Paragraph 327), and 
a downlink control information (DCI) format that schedules a transmission of a physical uplink shared channel (PUSCH) (DCI is used in order to schedule the PUSCH; Paragraphs 320-321); 
a processor configured to compute a power for the PUSCH transmission using either the first set or the second set of parameter values based on a value of a field in 
a receiver configured to receive the PUSCH with the power for the PUSCH transmission (the PUSCH power is transmitted to a base station; S411 (Figure 4 and Paragraph 101).
Ouchi does not expressly disclose both the first set and second set of parameter values correspond to a reception point of a cell.  However, Kela teaches the base station sends TPC commands in DCI (i.e. first and second set of parameters); Paragraph 141.  These commands correspond to a single point of a single cell, Figures 1 and 4 wherein the commands cause the UE to measure power and transmit information to the base station (single reception point/cell)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ouchi to include the parameters relate to a reception point of a cell as taught by Kela.
	One would be motivated to make the modification such that transmission power can be properly computed between a UE and a base station as taught by Kela; Paragraphs 133 and 136-141, see also Figures 1 and 4).
The prior art does not expressly disclose the idea of multiple Po_PUSCH values and indicating which of them to use.  However, Ouchi-2 teaches that a higher layer processing unit sets a transmission power for the PUSCH based on a first parameter setting or a second parameter setting; Paragraph 224, see also claim 13. 

One would be motivated to make the modification such that the system can make the nominal power of a PUSCH have different values as taught by Ouchi-2; Paragraph 224.

Regarding claim 16, Ouchi teaches receiving a configuration for first and second values for a parameter x associated with path-loss (Paragraphs 325-328 teach the indication and PUSCH information is associated with an index) and the first and second sets of parameters include a value for path-loss compensation (Paragraphs 320-321).
The prior art does not expressly disclose the idea of computer power values based on a value indicated in the first field.  However, Ouchi-2 teaches computing power for the PUSCH transmission based on a value indicated in a field (Paragraph 106 and 136-137 which disclose calculating UL transmission power based on variables). 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include computing power based on a variable x as taught by Ouchi-2.
One would be motivated to make the modification such that the system properly compute the uplink transmission power based on various equations/parameters as taught by Ouchi-2; Paragraph 136-137.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a parameter indicting which power value to use which causes the interference to the reception point to be different as taught by Ouchi-2.
One would be motivated to make the modification such that the system can make the nominal power of a PUSCH have different values as taught by Ouchi-2; Paragraph 224.

Regarding claim 18, Ouchi teaches the field value in the DCI is also a value for a parameter of the PUSCH other than the power of the PUSCH transmission (the DCI format is also used to determine the pathloss (parameter for a value other than PUSCH power; Paragraph 328).


a configuration for two accumulation states of transmit power control (TPC) command values, wherein one of the two accumulation states is used for computing the power for the PUSCH transmission based on the field value and a TPC command field value in the DCI format (in a first state, a DCI is detected and the UE can determine the TPC command.  Further, the TPC is part of an accumulated or absolute state; Paragraph 372); and 
computing the transmission power for the PUSCH by accumulating the TPC command value either in a first of the two accumulation states of TPC command values or in a second of the two accumulation state of TPC command values based on the field value (the transmission power is computed (paragraph 389) by using the power correction value which is configured from the TPC commands in one of the first or second states; Paragraphs 387-390).

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Kela in view of Ouchi-2 and further in view of Dai et al. “Dai” US 2012/0263052.

Regarding claims 7 and 14, Ouchi teaches receiving: 
a configuration for two accumulation states of transmit power control (TPC) command values, wherein one of the two accumulation states is used for computing the power for the PUSCH transmission based on the field value and a TPC command field value in the DCI format (in a first state, a DCI is detected and the UE can determine the 
computing a transmission power for the PUSCH by accumulating the TPC command value either in a first of the two accumulation states of TPC command values or in a second of the two accumulation state of TPC command values based on the field value (the transmission power is computed (paragraph 389) by using the power correction value which is configured from the TPC commands in one of the first or second states; Paragraphs 387-390).
Ouchi does not disclose computing a first and second accumulation state of TPC commands by accumulating the TPC command value and a first and second location.  However, Dai teaches that in different DCI formats, various bits are used to indicate TPC commands of PUCCH and PUSCH.  The starting position of the TPC command of a certain user is designated by the TPC-index (i.e. first state accumulation value) using format 3a, and the starting position command of a user is also determined using higher layer signaling in format 3 (second of two states); Paragraphs 10-13 wherein the commands come after each other).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ouchi to include a first and second accumulation computation as taught by Dai.
	One would be motivated to make the modification such that the TPC commands of the PUCCH and PUSCH can be indicated by higher layer signaling as taught by Dai; Paragraph 11.


a configuration for two accumulation states of transmit power control (TPC) command values, wherein one of the two accumulation states is used for computing the power for the PUSCH transmission based on the field value and a TPC command field value in the DCI format (in a first state, a DCI is detected and the UE can determine the TPC command.  Further, the TPC is part of an accumulated or absolute state; Paragraph 372); and 
computing a transmission power for the PUSCH by accumulating the TPC command value either in a first of the two accumulation states of TPC command values or in a second of the two accumulation state of TPC command values based on the field value (the transmission power is computed (paragraph 389) by using the power correction value which is configured from the TPC commands in one of the first or second states; Paragraphs 387-390).
Ouchi does not disclose computing a first and second accumulation state of TPC commands by accumulating the TPC command value and a first and second location.  However, Dai teaches that in different DCI formats, various bits are used to indicate TPC commands of PUCCH and PUSCH.  The starting position of the TPC command of a certain user is designated by the TPC-index (i.e. first state accumulation value) using format 3a, and the starting position command of a user is also determined using higher layer signaling in format 3 (second of two states); Paragraphs 10-13 wherein the commands come after each other).

	One would be motivated to make the modification such that the TPC commands of the PUCCH and PUSCH can be indicated by higher layer signaling as taught by Dai; Paragraph 11.
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Regarding claim 8, Applicant argues the claim relates to a single reception point, such that any difference in distance would not warrant configuring a plurality of parameters to adjust uplink power control.  By contrast, the present application configures a plurality of parameters to adjust uplink power control in order to determine a PUSCH transmission power.  Applicant further states that Ouchi-2 teaches configuring a plurality of parameters relating to uplink power control to select an appropriate setting relating to power control for transmission to one of two different reception points which compensates for different distances.
The Examiner respectfully disagrees.  The argument appears to be related to the intended use of the claim limitations.  The claims do not mention anything to do with distances and further paragraph 224 of Ouichi-2 teaches selecting a parameter related to uplink power for the base station or RRH.  Thus, there is only one reception point being taken into consideration (the base station or the RRH).  Further, Ouchi-2 was 
In the interview held 2/23/2021, the Examiner noted contacting the Applicant prior to any office action being issued; however, the agreed upon claim language that would overcome the rejection and most likely place the case in condition for allowance was not submitted.  Given the proposed amendments discussed in the interview were not submitted and the limitations discussed in the interview are now removed from dependent claims, the Examiner declines to contact the applicant prior to issuing the next office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON M RENNER/           Primary Examiner, Art Unit 2419